DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/943217, filed on 11/17/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/02/2021 is a corrected IDS of the IDS filed 9/16/2020, which contained illegible or incorrectly numbered references.  The corrected IDS has corrected the illegible or incorrectly numbered references.   Accordingly, the corrected information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 11-16 are currently pending.  In a preliminary amendment applicant canceled claims 1-10 and newly added claims 11-16.
Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 11.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the second sidewall is formed along the second substrate end between the second substrate end and the first substrate end.”
Claims 12-16 are allowable due to dependency to claim 11.

However, Komeno does not specifically disclose that “the second sidewall is formed along the second substrate end between the second substrate end and the first substrate end.”    .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/EDMOND C LAU/Primary Examiner, Art Unit 2871